Lease Termination Agreement




THIS LEASE TERMINATION AGREEMENT (:Termination”) is made and entered into as of
the 18th day of September, 2011 by  and between and ., REAM FIESTA VILLAGE,
LTD., a Utah limited liability company, hereinafter refered to as (“Landlord”)
and TWO SUNS, L.L.C. a Utah limited partnership, hereinafter referred to as (
“Tenant”).




RECITALS:




A.

Landlord is the owner of that certain shopping center (the “Shopping Center”)
situated at approximately 8663 South Highland Drive, Salt Lake City, Utah, which
is known as the Willow Creek Shopping Center.




B.

Pursuant to the terms and provisions of that certain Shopping Center Lease
between Landlord and Tenant (hereinafter referred to as the “Lease”), Landlord
leased to Tenant Space No ____ in the Shopping Center (the “Premises”).




C.

Tenant is in default under the terms of the Lease.




NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Landlord and Tenant hereby agree as
follows:




1.

Termination of Lease.   The term of the Lease shall terminate upon execution of
this Termination.




2.

Tenant Warranty.   Tenant represents that it owns all right, title, and interest
of the “tenant” arising under the Lease and that it has full power and authority
to enter into this Agreement





--------------------------------------------------------------------------------



3.

Extinguishment of All Rights.  Tenant acknowledges that all of its rights to use
and occupancy of the Premises are hereby extinguished and Tenant claims no
further rights or interests in the Premises or in any improvements thereon or
therein.




4.

Security Deposit.  Tenant shall forfeit its security deposit in consideration of
Landlord’s agreement to terminate the Lease.




5.

Termination of  the Lease subject to the following Conditions:




A.

Two Sun’s payment of  the sum of $5,000 by December 30, 2011

B.

Two Sun’s Restoration of Premises to shell condition, with the exception of
carpet, December 30, 2011










WHEREOF, the parties hereto have executed this Termination as of the day and
year first above written.







TWO SUNS, LLC:

REAM FIESTA VILLAGE, LTD:













By /s/David C. Merrell

By /s/Ruby Ream

David C Merrell, individually and

Ruby Ream, Ream Fiesta Village,

for TWO SUNS, LLC

LTD






